Case 1:18-cv-01064-CFC-CJB Document 250 Filed 03/11/21 Page 1 of 2 PageID #: 6952




  Robert W. Whetzel
  Director
  302-651-7634
  whetzel@rlf.com

  March 11, 2021

  VIA CM/ECF
  The Honorable Colm F. Connolly
  District Court of Delaware
  J. Caleb Boggs Federal Building
  844 N. King Street
  Wilmington, DE 19801-3555

        Re:    Amgen Inc. et al. v. Hospira, Inc. et al., C.A. No. 18-1064-CFC
  Dear Judge Connolly:
          I write on behalf of all parties, Plaintiffs Amgen Inc. and Amgen
  Manufacturing, Limited (“Amgen”) and Defendants Hospira, Inc. and Pfizer Inc.
  (“Pfizer”) in connection with the jury trial of this case which is currently scheduled
  to begin on May 17, 2021. In light of the ongoing national COVID-19 related health
  concerns, and specific concerns raised by certain of the parties’ witnesses, the parties
  respectfully request a continuance of the trial date, in order to secure the safety of
  all personnel that would be required to attend the trial, including the Court and its
  staff, jurors, and the attorneys, employees, and witnesses of each party, and to ensure
  an efficient and fair resolution of the case.

         With respect to trial scheduling, the parties are interested in having as many
  witnesses appear live at the jury trial as is possible, and minimizing the burden on
  the Court. There will be no prejudice to the parties here as a result of a short
  continuance. Discovery has been completed and briefing for summary judgment
  motions was completed on Wednesday, March 10, 2021; there is no concern for loss
  of evidence.

         As the Court is aware, governmental restrictions on public gatherings and
  travel remain largely in place in the United States. Indeed, the Chief Judge of the
  District of Delaware suspended all jury trials (both criminal and civil) in district
  courts through April 5, 2021, and in light of current projections regarding the time
Case 1:18-cv-01064-CFC-CJB Document 250 Filed 03/11/21 Page 2 of 2 PageID #: 6953

  The Honorable Colm F. Connolly
  March 11, 2021
  Page 2


  frame for widespread availability of the COVID-19 vaccine, it appears unlikely that
  the district courts will be conducting any civil jury trials in April or May.

         Current COVID-19 related travel restrictions and health concerns limit the
  availability of the parties’ witnesses to attend trial in May. As non-U.S. citizens are
  barred from entering the United States from certain European countries, including
  Austria and Denmark, at least one witness for Amgen and at least one of Pfizer’s
  expert witnesses would not be able to attend a May trial in person. For witnesses
  coming from European countries that are not prohibited from entering the United
  States, the CDC continues to recommend avoiding international travel. Moreover,
  several of the parties’ expert witnesses have indicated that they will not be able to
  travel and appear in-person at trial until they have been vaccinated, an event not yet
  scheduled.
         The parties raise this issue now, with trial just over two months away, in order
  to better and more safely make plans. The parties propose that trial be continued
  until mid-summer or as soon as possible later this year, when it is more likely that
  in-person jury trials will be proceeding, and travel will be safer and less restricted,
  but respectfully defer to the Court’s preference and availability for a new trial date.

        Should the Court wish to address this issue with the parties, Amgen and Pfizer
  are available at the Court’s convenience.



                                                Respectfully,
                                                /s/ Robert W. Whetzel

                                                Robert W. Whetzel

  Cc: All Counsel of Record (via CM/ECF)
